Exhibit 10.31

 

LOGO [g44099img001.jpg]

 

July 30, 2002

 

Olivier Helleboid

2315 North First Street

San Jose, CA 95131

 

Dear Olivier:

 

I am happy to extend the following offer of employment to you with an
anticipated start date of September 1, 2002 or earlier. This letter will confirm
the terms of your offer of employment with BEA Systems, Inc. (“The Company”).

 

1. Position and Responsibilities. You will report to Alfred Chuang, CEO and
serve in the position of Executive Vice President, Product Development. You will
assume and discharge such responsibilities as are commensurate with such a
position for which we believe you are well qualified.

 

2. Compensation.

 

a) In consideration of your services, you will be paid a base salary of
$13,541.67 per pay period (annualized base salary of $325,000). The salary will
be payable semi-monthly in accordance with The Company’s standard payroll
practices. Your base salary will be reviewed annually by the appropriate
management of The Company in accordance with our review guidelines.

 

b) We are also offering a $50,000 sign on bonus (subject to withholding taxes),
payable in your first paycheck provided that you have accepted our offer by
August 12, 2002 and that BEA can announce your hire on our earnings call, August
14, 2002. Should you voluntarily leave BEA Systems, Inc. in less than one (1)
year’s time, we will require a pro-rated reimbursement of this bonus based upon
the number of full months of service completed. Your signature authorizes BEA
Systems to deduct any outstanding balance from your final paycheck.

 

c) We are also happy to include you in our Executive Bonus Plan which will allow
you to earn a target bonus amount of 60 % of your base salary (subject to
withholding taxes). Bonuses will be based on the achievement of certain
corporate and individual goals. The Plan document (which sets forth the terms
and conditions of the Plan) will be made available on your first day of
employment.

 

d) We are also providing a severance pay provision of 1 year’s base salary in
the event you are involuntarily terminated for other than cause.

 

3. Benefits. You will be entitled to receive employee benefits made available by
The Company to similarly situated employees to the extent of your eligibility.
The details of our medical, dental, paid time off, and 401(k) programs will be
discussed in our Orientation Program.

 



--------------------------------------------------------------------------------

4. Stock Options. Under the terms and conditions of The Company’s Stock Option
Plan, you will be granted an option to purchase 800,000 shares of common stock
of The Company, subject to approval by the Board of Directors. Your entitlement
to any stock options that may be approved is conditioned upon your signing of
The Company’s Stock Option Agreement, and is subject to its terms and the terms
of the Stock Option Plan under which the option is granted. The Company’s Stock
Option Plan, including the Stock Option Agreement, will be sent to you
separately.

 

The option that you will be granted may be exercised, in whole or in part, as
follows: The first twenty-five percent (25%) of the shares subject to the option
shall vest and may be exercised upon the first anniversary of your hire date.
Thereafter, an additional 1/48th of the shares subject to the option shall vest
and may be exercised upon the monthly anniversary of your hire date. The
exercise price of your option and the grant date will be set by Board approval
(following your employment with BEA, as determined by the date of such Board
actions), and will be the closing market price on the day prior to the Board
approval date.

 

5. Confidential Information. You agree that you will execute The Company’s
Employment Confidential Information and Invention Assignment Agreement (to be
developed and executed by both parties). You further agree that, at all times
during the term of your employment and thereafter, you will abide by the terms
of said agreement. You recognize that The Company desires not to improperly
obtain or use any proprietary information or trade secrets of any former
employer or the person or entity.

 

6. Conflicting Employment. Prior to receiving this offer of employment from The
Company, you may have been engaged in another employment, occupation, consulting
or other business activity related to the business in which The Company is now
involved or may become involved during the term of your employment. You
acknowledge that your involvement in any such business activity shall cease
prior to your employment by The Company, and that, during the term of your
employment, you will not engage in any employment, occupation, consulting or
other business activity that conflicts with your obligations to The Company.

 

You further represent that you have disclosed to The Company the nature of any
contracts or agreements that you have signed with a former or current employer,
client or third party that may restrict, limit or otherwise affect the scope of
your employment with The Company. You represent that you are free to accept this
offer of employment, and that, by doing so and/or performing any of your
obligations as an employee of The Company, you are not now, and will not in the
future, be breaching any contract or agreement with any former or existing
employer, client or third party.

 

7. Term of Employment. All employment at the Company is “at will”. This means
that both employees and The Company have the right to terminate employment at
any time, with or without advanced notice, and with or without cause. No one
other than the CEO of The Company has the authority to alter this arrangement,
to enter into an agreement for employment for a specified period of time, or to
make any agreement contrary to this policy. Any such agreement must be in
writing and must be signed by the CEO of The Company and by the affected
employee.

 

8. Introductory Period. The Company provides for an introductory period of
employment for a new employee to assess The Company and job content, and for The
Company to evaluate the employee and his or her job performance. As a new
employee, you will be expected to satisfactorily complete a 90 day introductory
period beginning on your date of hire. A performance review will be conducted
following the end of the introductory period. (At the company’s discretion, your
introductory period may be extended one or more times). Please

 



--------------------------------------------------------------------------------

note, however, that successful completion of the introductory period does not
change the at will nature of your employment.

 

This offer of employment is contingent upon (a) a satisfactory background check
as mentioned in the release you submitted with your application, (b) your
signing the company’s Employee Proprietary information and Inventions Agreement,
and (c) your signing the attached Arbitration Agreement. This offer also is
contingent upon your ability to show proof of your identity and legal right to
work in the United States as required by the Immigration Reform and Control Act
of 1986. Enclosed with this letter is a copy of the Employment Eligibility
Verification Form required by IRCA. Please review this document and bring the
appropriate original documentation on your first day of work.

 

We are excited about having you join The Company. Please acknowledge and confirm
your acceptance of this offer by August 12, 2002 at which point the offer will
expire. You can accept by signing and returning the enclosed copy of this letter
along with the signed Arbitration Agreement to my attention. If you have any
questions about this offer letter, please call me at (408) 570-8008.

 

Sincerely,

  

Jeanne Wu

Vice President, Human Resources

 

I accept the terms of my employment with The Company as set forth herein. I
understand and acknowledge that this offer letter represents the entire
agreement concerning the subject matter of this letter, and supersedes all prior
and contemporaneous agreements and representations. I sign this offer letter
voluntarily and not in reliance on any promises other than those contained in
this letter.

 

  

Name

  

Date

 

Anticipated Start Date                                         
                            

 

Note: If for any reason you change your anticipated start date after you have
sent in your acceptance, please notify the individual designated for your New
Hire Orientation noted in the Cover Letter.

 